Exhibit 10.143

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

ASSIGNMENT TO TRUSTEE OF OIL AND GAS PRODUCTION

 

THE STATE OF TEXAS       |              |        KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF WOOD       |       

That ENERGYTEC, INC., a Nevada corporation, acting herein by and through its
proper officer who has heretofore been duly authorized, with its principal
office in Plano, Texas, and the mailing address for which is 4965 Preston Park
Boulevard, Suite 270 East, Plano, Texas 75093, herein called “Grantor”, for good
and valuable consideration paid by the Grantee herein named, and in furtherance
of the provisions of a Deed of Trust which has this day been executed, by these
presents, GRANTS, CONVEYS and TRANSFERS unto REDONIA HARPER, TRUSTEE, and to her
successors and substitutes in trust, for the benefit of Grantor for the specific
purpose of paying the promissory note referenced below, all of Grantor’s right,
title and interest in and to the oil, gas and mineral fee and leasehold
interests and estates presently owned, held, or claimed by Grantor, or later
acquired by Grantor, covering the lands and property described and identified in
Exhibit “A” attached hereto and made a part hereof.

When Trustee, or her successors in trust shall have received from the assigned
interest a sufficient sum of money to pay and discharge the promissory note of
in the principal sum of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00),
together with interest thereon, and in accordance with its terms and effect,
this day executed by Grantor, payable to GLADEWATER NATIONAL BANK, Post Office
Box 1749, Gladewater, Gregg County, Texas 75647-0027, and any additional sums
advanced or due in connection with the making of such loan and such note, and
all renewals and extensions thereof, the said interest above described shall
immediately revert to Grantor, its heirs and assigns. Trustee agrees to execute,
at Grantor’s expense, an instrument in recordable form, evidencing the
termination of this production payment when the same has been fully discharged.
Until released, however, any pipeline company or purchaser of production dealing
with Grantor, or any successor in interest, shall be entitled to assume that
this production payment has not been liquidated.



--------------------------------------------------------------------------------

This production payment shall be effective as of 7:00 a.m., March 1, 2007, and
all oil and gas runs after said time shall conform thereto.

The terms hereof shall extend to and be binding upon the parties hereto, their
heirs, legal representatives and assigns.

EXECUTED this 29th day of March, 2007, EFFECTIVE as of the 27th day of February,
2007.

 

ENERGYTEC, INC. By:  

/s/ Don Lambert

  Don Lambert, President By:  

/s/ Dorothea Krempein

  Dorothea Krempein, Vice President

 

THE STATE OF TEXAS

       |

COUNTY OF GREGG

       |

BEFORE ME, the undersigned authority, on this day personally appeared Don
Lambert, President of ENERGYTEC, INC., a Nevada corporation, and known to me to
be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same for the purposes and considerations
therein expressed, as the act and deed of such corporation, and in the capacity
therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 29th day of March, 2007.

 

/s/ Gregory Allen Ball

Notary Public, State of Texas

 

THE STATE OF TEXAS   LOGO [g82794image003.jpg]

COUNTY OF GREGG

       

BEFORE ME, the undersigned authority, on this day personally appeared Dorothea
Krempein, Vice President of ENERGYTEC, INC., a Nevada corporation, and known to
me to be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that she executed the same for the purposes and
considerations therein expressed, as the act and deed of such corporation, and
in the capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 29th day of March, 2007.

 

/s/ Gregory Allen Ball

Notary Public, State of Texas

 

AFTER RECORDING RETURN TO:   LOGO [g82794image003.jpg] ROBERT A. SHERMAN   POST
OFFICE BOX 351   CARTHAGE, TEXAS 75633    



--------------------------------------------------------------------------------

Personal Property

All oil wells, pumping units, casing rods, production tubing, separators,
surface flowlines, wellheads, tanks and other equipment incidental to and used
in connection with the production, treating and storing of minerals or the like
(including oil and gas) from those certain oil, gas and mineral leases described
in this Exhibit AA@.

 

Signed for Identification:

/s/ Don Lambert

DON LAMBERT, PRESIDENT

/s/ Dorothea Krempein

DOROTHEA KREMPEIN, VICE PRESIDENT



--------------------------------------------------------------------------------

CUSTOMER:   ENERGYTEC INC   FEBRUARY, 2007

 

                       EXHIBIT “A”

LEASE NAME

 

COUNTY STATE

  

OPERATOR

   WORKING
INTEREST    REVENUE
INTEREST  

LPD ID # /

API #

  OIL/GAS
DISBURSER

DRILLAR

BOZEMAN 1

  HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003383   SUNOCO

COKER W H 2

  HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003380   SUNOCO

KENDRICK

LAWYER 2

  HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003386   SUNOCO FORD SIMMS 2   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003382   SUNOCO

FOSTER

DERMOT 1

  HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003379   SUNOCO

LIVINGSTON

L H 1A

  HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003381   SUNOCO MORRIS J J 3   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003378   SUNOCO KENDRICK M L 1   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO05 003385   SUNOCO HOWLE 1   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXG05 121295   SUNOCO COOK AB 1   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO05 002858   SUNOCO HOWLE A,B   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   SUMMARY   SUNOCO ISOM 1   HOPKINS / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO05 002859   SUNOCO

GRICE W W

NO. 22

  WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.7995   TXO06 005074   SUNOCO BAILEY W F 1   WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO06 000869   SUNOCO

TAYLOR

PINKIE 1

  WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO06 001350   SUNOCO

CLOVER HILL

SCHOOL 1

  WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.7500   TXO06 000868   SUNOCO TAYLOR P B3   WOOD/TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO06 001345   SUNOCO TAYLOR P A 1A   WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO06 012837   SUNOCO

STONE

JOHNSON 1

  WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.8000   TXO06 001342   SUNOCO

CHRIETZBURG

J C 1

  WOOD / TX   

COMANCHE

WELL SERVICE

   1.000    0.7300   TXO06 001338   SUNOCO

 

SIGNED FOR IDENTIFICATION:

/s/ Don Lambert

DON LAMBERT, PRESIDENT

/s/ Dorothea Krempein

DOROTHEA KREMPEIN, VICE PRESIDENT